 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:13−CV−00917−TLN−AC
12                  Plaintiff,
13          v.                                            FINAL JUDGMENT OF FORFEITURE
14   REAL PROPERTY LOCATED AT 36412
     KENNETH AVENUE, MADERA,
15   CALIFORNIA, MADERA COUNTY, APN:
     051-403-007-000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO,
17
                    Defendant.
18

19           Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:
20          1.      This is a civil action in rem brought by the United States for forfeiture of a real property
21 connected to drug trafficking. The real property is identified as 36412 Kenneth Avenue in Madera,

22 California, including all appurtenances and improvements thereto and more fully described in Exhibit

23 A of the Stipulation for Final Order of Forfeiture filed herewith. The recorded owner of the defendant

24 real property is Alfred Arreazola and Angelica Arreazola.

25          2.      A Verified Complaint for Forfeiture In Rem was filed on May 9, 2013. The complaint
26 alleged that the defendant property is subject to forfeiture to the United States pursuant to 21 U.S.C. §

27 881(a)(7).

28
                                                          1
29                                                                                     Final Judgment of Forfeiture

30
 1          3.      On May 29, 2013, the defendant property was posted with a copy of the Complaint and

 2 Notice of Complaint.

 3          4.      Beginning June 12, 2013, the United States published Notice of the Forfeiture Action on

 4 the official internet government forfeiture site www.forfeiture.gov. The publication ran for at least 30

 5 consecutive days. A Declaration of Publication was filed on August 23, 2013.

 6          5.      In addition to the public notice on the official internet government forfeiture site

 7 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities:

 8                  a. Alfred Arreazola

 9                  b. Angelica Arreazola

10                  c. Federal Home Loan Mortgage Corporation (“FHLM”), and

11                  d. Mortgage Electronic Registration Systems, Inc. (“MERS”)

12          6.      The Arreazolas filed a claim in this action on June 11, 2013. FHLM and MERS filed

13 claims on August 13, 2013. No other parties have filed claims or answers in this matter.

14          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

15 AND ADJUDGED:

16          7.      The Court adopts the Stipulation for Final Judgment of Forfeiture entered into by and

17 between the parties to this action.

18          8.      Judgment is hereby entered against claimants Alfred Arreazola and Angelica Arreazola

19 and all other potential claimants who have not filed claims in this action.
20          9.      Upon entry of a Final Judgment of Forfeiture, the Arreazolas shall have thirty days to

21 pay $2,000.00 to the United States in lieu of forfeiting the defendant real property—the substitute res.

22 The substitute res shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(7), to be

23 disposed of according to law.

24          10.     The United States and its servants, agents, and employees and all other public entities,

25 their servants, agents, and employees, are released from any and all liability arising out of or in any way
26 connected with the filing of the Complaint and the posting of the defendant property with the

27 Complaint and Notice of Complaint. This is a full and final release applying to all unknown and

28 unanticipated injuries, and/or damages arising out of said filing of the Complaint and the posting of the
                                                       2
29                                                                                 Final Judgment of Forfeiture

30
 1 defendant property with the Complaint and Notice of Complaint, as well as to those now known or

 2 disclosed. The parties waived the provisions of California Civil Code § 1542.

 3          11.     All parties are to bear their own costs and attorneys' fees.

 4          12.     The U.S. District Court for the Eastern District of California, Hon. Troy L. Nunley,

 5 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

 6          13.     Based upon the allegations set forth in the Complaint filed May 9, 2013, and the

 7 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

 8 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and
 9 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

10 commencement and prosecution of this forfeiture action.

11 Dated: December 18, 2018

12

13

14

15                                      Troy L. Nunley
                                        United States District Judge
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                          3
29                                                                                    Final Judgment of Forfeiture

30
